Opinion by
WATTS, C.
This case comes from the district court of Custer county, where it was tried on the 9th day of April, 1913, and judgment rendered for the defendant, from which the plaintiff appeals. Case-made was filed in the office of the clerk of this court on October 1, 1913. On September 9, 1915, the defendant filed his motion to dismiss because plaintiff had failed to file and serve briefs as required by rule No. 7 of this court (33 Okla. vi, 137 Pac. ix).
The motion to dismiss appears to have been served upon the attorneys, for the plaintiff on September 7, 1915, and defendant has not at this date filed his brief, nor asked for further extension of time in which to file same, and, the case having been reached, we therefore recommend that the motion of defendant be sustained, and the petition in error be dismissed for want of prosecution.
By the Court: It is so ordered.